Citation Nr: 0619413	
Decision Date: 07/03/06    Archive Date: 07/13/06

DOCKET NO.  04-10 401	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral flat 
feet.

2.  Entitlement to service connection for lumbar spine 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. McPhaull, Associate Counsel





INTRODUCTION

The appellant is a veteran who served on active duty in the 
Army from October 1955 to October 1957.  He also served in 
the Coast Guard Reserve.  These matters are before the Board 
of Veterans' Appeals (Board) on appeal from a March 2003 
rating decision of the St. Petersburg, Florida Department of 
Veterans Affairs (VA) Regional Office (RO).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action on his part is required.


REMAND

In November 2002, the RO requested the service medical 
records (SMRs) for the veteran's period of active duty from 
October 1955 to October 1957 from NPRC.  In response the RO 
received the veteran's Coast Guard Reserve SMRs, but there 
was no mention of Army active duty SMRs.  The record does not 
show that the RO made any further request for the Army 
records; there is no clear response from NPRC as to whether 
or not any Army SMRs are available.

The Board is of the opinion that further evidentiary 
development is necessary to discharge VA's duty to assist in 
this case.  38 C.F.R. § 3.159(c)(4) (2005).

Accordingly, the case is REMANDED for the following action:

1.  The RO must provide the veteran notice 
regarding the rating of flat feet and 
intervertebral disc disease and effective 
dates of awards in accordance with 
Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  

2.  The RO must arrange for an exhaustive 
search for the veteran's SMRs from his 
period of active service in the Army.  If 
the SMRs are irretrievably lost or have 
been destroyed, it should be so certified.  
In that event, the extent of the search 
for the SMRs must be noted in the claims 
file.  

3.  The RO should the readjudicate the 
claims.  If either remains denied, the RO 
should issue an appropriate supplemental 
SOC and give the veteran the opportunity 
to respond.  The case should then be 
returned to the Board, if in order, for 
further review.    

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board for additional 
development or other appropriate action must be handled in an 
expeditious manner.  



_________________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).


